Citation Nr: 1716054	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-34 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a low back disability, to include a secondary to a service-connected knee disability.

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a pelvic disorder, to include as secondary to a lumbar disorder.


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Army from November 1983 to June 1987 and February 1988 to October 1991 and in the Air Force Reserves with periods of active duty from October to December 2003, May to June 2006, and May to July 2008.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The case was remanded in April 2015 for additional development.

The Veteran was represented by an attorney who withdrew his representation in September 2016.  The Veteran has not elected to appoint another representative, so he has continued with his appeal pro se.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets additional delay, but finds that further development is needed prior to adjudicating the claims.

The record indicates the Veteran had a back injury in 2003 when he was not on active duty.  The July 2016 VA examiner provided an opinion on whether the Veteran's service-connected bilateral knee disabilities aggravated the lumbar disability.  The clinician offered a negative opinion and, in explaining the rationale, noted that a second injury in 2012, occurring after the original surgery, is what led to the Veteran's present condition of low back pain with radiation into bilateral lower extremities.  The examiner stated that the knee condition did not start until after the original, civilian, back injury, and that the knee injury did not aggravate the back condition.  The examiner further stated that the Veteran reinjured his back in 2012, again, but not because of the knee condition.

In reaching this conclusion, the clinician does not appear to have taken into consideration a January 2012 treatment record that shows the Veteran reported having a twisting injury to his back when his knees went out with flare-ups of back pain ever since.  

The Veteran is competent to report his symptoms, such as his knees giving way and back pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

There is no indication that the examiner gave consideration to the treatment record that discussed the Veteran's description of the circumstances surrounding the second back injury.  Therefore, this portion of the opinion is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination opinion must reflect consideration of lay evidence of both in-service incurrence and/or continuity of symptomatology since service).  Consequently, a supplemental opinion is needed.

With regard to the remaining issues, they are inextricably intertwined with the claim for service connection for a low back disability, since part of the theory of entitlement is based on whether the bilateral hip and pelvic disabilities and erectile dysfunction are secondary to the low back disability.

The Board also notes that the prior remand requested an opinion on whether a service-connected disability caused or aggravated the Veteran's erectile dysfunction.  Although no opinion was specifically requested on whether the back disability caused or aggravated the erectile dysfunction, one should be obtained in the event a favorable opinion nexus is provided for the back.

Accordingly, the case is REMANDED for the following actions:

1.  Make the Veteran's electronic claims file available to the clinician who offered the July 2016 opinion, if she is available; otherwise, give it to another appropriate clinician.  If it is determined that a physical examination is necessary in order to provide the requested opinions, then such an examination should be scheduled.

a) Based on a thorough review of the claims file, opine whether the service-connected knee disabilities at least as likely as not (50 percent or greater probability) aggravated the Veteran's low back disability.

* In reaching this conclusion, the clinician is advised that the July 2016 examination report indicates that the 2012 low back injury is what led to the Veteran's current back condition of low back pain with radiation into the lower bilateral lower extremities and noted that the reinjured back was not due to the knee.  The clinician did not address the January 2012 medical record in which the Veteran reported that the reinjury to the back occurred when his knees gave way and that he had pain ever since.  The Veteran is competent to report his symptoms, such as his knee giving way or back pain.

* A complete rationale supporting the opinion is needed that includes discussion of the Veteran's contention that he reinjured his back in 2012 when his knee gave way.
b) If the knee disabilities are found to at least as likely as not aggravate the low back disability, then opine whether the low back disability at least as likely as not caused or aggravated the Veteran's erectile dysfunction.  

* A complete rationale supporting the opinion is needed.  The clinician is advised that a 2012 VA record reflects that the Veteran's sexual dysfunction is an associated symptom of his back pain.

c) If the clinician cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After ensuring the above has been satisfactorily completed, readjudicate the issues on appeal with consideration of all additional evidence received since the last remand.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  Then the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




